Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 20 and 21 are pending.

Sequence Requirements
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of  37 C.F.R. § § 1.821-1.825 for the reason(s) set forth below because the text of the specification recites numerous amino acid sequences that are not properly followed by a sequence identifier.  Full compliance with the sequence rules is required in response to this office action.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  The specification contains browser executable code at least at page 11.  Applicant should review the specification for any other instances and correct them.

Election/Restrictions
Applicant’s election of Group I, claims 1-12, 20 and 21 in the reply filed on 9-28-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-18 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 10, 14, 15, 17 and 42  of copending Application No. 15/312,370 (reference application) in view of Loew et al WO 2015/142675; of record.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘370 application recites:

Loew et al discloses a chimeric antigen receptor (CAR) (Abstract – ‘chimeric antigen receptor (CAR) specific to a cancer associated antigen') comprising  (1) an antigen binding domain specific for thyroid specific hormone receptor (TSHR) (Abstract - 'chimeric antigen receptor (CAR) specific to a cancer associated antigen'; para [006] - 'tumor antigen bound by the encoded CAR molecule is chosen from one or more of: TSHR'; para [005] - 'thyroid stimulating hormone receptor (TSHR)'); -a transmembrane domain (para [005] - 'a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain and the antigen binding domain can be a domain specific for  TSHR.  Loew et al teach that the antigen binding domains can be antibodies/scFv’s.
It would have been prima facie obvious at the time of filing to use an antigen binding domain specific for TSHR for the antigen binding biding domain in the chimeric antigen receptor, nucleic acid, vectors and cells comprising such because Loew et al teach that TSHR is a useful antigen to which the construct should target.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al , (WO 2015/142675; of record) in view Di Stasi et al. ( ’Di'; N Engl J Med. 2011, Vol. 365(18), p. 1673-83); of record).
Loew et al discloses a chimeric antigen receptor (CAR) (Abstract - 'chimeric antigen receptor (CAR) specific to a cancer associated antigen') comprising  (1) an antigen binding domain specific for thyroid specific hormone receptor (TSHR) (Abstract - 'chimeric antigen receptor (CAR) specific to a cancer associated antigen'; para [006] - 'tumor antigen bound by the encoded CAR molecule is chosen from one or more of: TSHR'; para [005, 0032] - 'thyroid stimulating hormone receptor (TSHR)'); -a transmembrane domain (para [005] - 'a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain; (2) a transmembrane domain'); -a cytoplasmic domain containing one or more of a CD28 signaling domain, a CD137 intracellular domain, a CD27 domain (para [0039]; (3) 'intracellular signaling domain of the CAR polypeptide molecule comprises a sequence encoding a costimulatory 
 Di et al. teaches using inducible fusion protein - inducible caspase 9 (iCasp9) comprising a human caspase 9 and a modified human FK-binding protein FKBP12 for inducing cells apoptosis by expressing the fusion protein in combination with administering a dimerizing drug (Please see the article entitled ’Inducible Apoptosis as a Safety Switch for Adoptive Cell Therapy’ by Di Stasi et al. ( ’Di'; N Engl J Med. 2011, Vol. 365(18), p. 1673-83: Abstract - 'Background...fusion of human caspase 9 to a modified human FK-binding protein, allowing conditional dimerization. When exposed to a synthetic dimerizing drug, the inducible caspase 9 (iCasp9) becomes activated and leads to the rapid death of cells expressing this construct'; Abstract - 'Methods...API 903, an otherwise bio-inert small-molecule dimerizing drug’; pg 1674, col 2, para 2 - 'iCasp9 consists of the sequence of the human FK506-binding protein (FKBP12'; pg 1676, Fig 1, Legend), by bypassing the physiological activation pathway regulated by a cytoplasmic protein (Di: pg 1676, Fig 1, Legend - 'Panel A, the suicide gene iCasp9 ... consist... FK506-binding protein, FKBP12,... FKBP12-F36V binds with high affinity to a small-molecule dimerizing agent, AP1903. Panel B ...physiological activation of the intrinsic apoptosis pathway requires a cytoplasmic protein,.cleaves caspase 9 preproprotein, releasing an activated form ... resulting in ...apoptosis. In transduced cells, ...AP1903 leads to dimerization of iCasp9, thereby bypassing activation of the initial mitochondrial apoptotic pathway'; pg 1677, Fig 1A and IB; Abstract), wherein the iCasp9 comprising FKBP12 is the domain used in the Application [Please Note: the inducible caspase 9 (iCasp9) comprising a human caspase 9 and a modified human FK-binding protein FKBP12, disclosed by Di as cited Loew et al is also the cytoplasmic domain that contains an inducible trigger of apoptosis disclosed by the Specification: Please see Specification: pg 7, In 29 - 'an apoptosis-inducing iCasp9-FKBP domain'; pg 7, In 22-23 - 'CARs further comprise a self-destructive domain (e.g., an iCasp9-FKBP domain) that further improves safety1).  Loew et al differs by not conjoining production of the iCasp9 domain with CAR as a cytoplasmic domain.
It would have been prima facie obvious to one having ordinary skill in the art at the time  the invention was filed would have to obtain a chimeric antigen receptor (CAR), nucleic acids, vectors and immune cells comprising such where the CAR comprises an antigen binding domain specific for thyroid specific hormone receptor (TSHR); a transmembrane domain; a cytoplasmic domain containing one or more of a CD28 signaling domain, a CD137 intracellular domain, a CD27 domain, a CD3zeta signal transduction domain; and a domain that contains an inducible trigger of apoptosis as taught by Loew et al, and further wherein the domain that 

Citation of Relevant Prior Art
Spencer et al (US 2016/0058857) teaches the use of iCasp9 conjoined with a CAR by means of domain 2A (see in particular Figures 11 and 26A-D).   Spencer et al teaches the CAR, nucleic acids and host cells.  Spencer et al teach that the expression is able to induce apoptosis upon the appropriate drug dimerization trigger.
Gottschalk et al (WO 2012/058460) is cited to teach that CAR molecules which comprise CD3zeta and other costimulatory molecules, including CD28 and CD137 and particularly teach that the presence of at least two or more signaling domains fused together results in additive or synergistic effects (see paragraph 0027).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645